 1
 2                                                                      FILED IN THE
                                                                    U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF WASHINGTON
 3
 4                                                             Apr 22, 2019
                                                                   SEAN F. MCAVOY, CLERK
 5
 6                          UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9   CINDY ANN A.,
10                                               No. 2:18-CV-00208-JTR
                  Plaintiff,
11                                               ORDER GRANTING, IN PART,
12                     v.                        PLAINTIFF’S MOTION FOR
                                                 SUMMARY JUDGMENT AND
13   COMMISSIONER OF SOCIAL                      REMANDING FOR ADDITIONAL
14   SECURITY,                                   PROCEEDINGS
15
                  Defendant.
16
17         BEFORE THE COURT are cross-motions for summary judgment. ECF
18   No. 14, 15. Attorney Rosemary B. Schurman represents Cindy Ann A. (Plaintiff);
19   Special Assistant United States Attorney Franco L. Becia represents the
20   Commissioner of Social Security (Defendant). The parties have consented to
21   proceed before a magistrate judge. ECF No. 7. After reviewing the administrative
22   record and briefs filed by the parties, the Court GRANTS, IN PART, Plaintiff’s
23   Motion for Summary Judgment; DENIES Defendant’s Motion for Summary
24   Judgment; and REMANDS the matter to the Commissioner for additional
25   proceedings pursuant to 42 U.S.C. § 405(g).
26                                    JURISDICTION
27         On June 27, 2014, Plaintiff filed an application for a period of disability and
28   Disability Insurance Benefits, Tr. 15, 277-83, and an application for Supplemental


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 1
 1   Security Income benefits, Tr. 15, 284-92. Plaintiff alleged a disability onset date
 2   of June 30, 2008, Tr. 15, 277, 284, 321, due to post traumatic stress disorder,
 3   depression, degenerative disc disease, and pain in shoulders and arms. Tr. 106. At
 4   the administrative hearing, Plaintiff amended the alleged disability onset date to
 5   June 2, 2013. Tr. 17, 56-57. Plaintiff’s applications were denied initially and upon
 6   reconsideration.
 7           Administrative Law Judge (ALJ) Michael Gilbert held a video hearing on
 8   September 7, 2016, Tr. 15, 50-103, and issued an unfavorable decision on April 28,
 9   2017. Tr. 15-40. The Appeals Council denied review on May 18, 2018. Tr. 1-3.
10   The ALJ’s April 28, 2017, decision thus became the final decision of the
11   Commissioner, which is appealable to the district court pursuant to 42 U.S.C. §
12   405(g). Plaintiff filed this action for judicial review on June 21, 2018. ECF No. 1,
13   4.
14                                 STATEMENT OF FACTS
15           The facts of the case are set forth in the administrative hearing transcript, the
16   ALJ’s decision, and the briefs of the parties. They are only briefly summarized
17   here.
18           Plaintiff was born on June 3, 1958 and was 56 years old on the date the
19   application was filed, June 27, 2014. Tr. 277, 284, 321. She has a high school
20   education. Tr. 62. Plaintiff testified she has been unemployed since 2013 and has
21   not sought employment since that time due to problems with her lower back, as
22   well as depression and chronic obstructive pulmonary disease (COPD). Tr. 63, 77.
23           Plaintiff testified that because of her back pain, she is only able to stand in
24   one place for about 15 or 20 minutes before having to move around or sit down,
25   and she is only able to walk about four blocks before she has to stop and take a
26   break. Tr. 79. She testified that she has to lie down once or twice a day,
27   depending on her pain level. Tr. 80. Plaintiff also testified that she can carry a
28   gallon of water and estimated that she can lift about eight pounds. Tr. 80.


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 2
 1         Plaintiff testified that physical therapy and the medication Gabapentin both
 2   temporarily relieve her back pain. Tr. 63-64, 78. Although the Gabapentin can be
 3   taken up to three times a day, Plaintiff testified that she generally takes it only once
 4   a day because she does not like taking a lot of medication. Tr. 64-65. She testified
 5   that Aspirin seems to work better than anything else for certain pain. Tr. 66. She
 6   testified that she does not take any medications other than Gabapentin and Aspirin
 7   for pain. Tr. 66.
 8         Plaintiff testified that she is in counseling for her mental health issues. Tr.
 9   67. She takes the medication Trazadone every night to help her sleep and for
10   depression. Tr. 67. She testified that she was given Trazadone when she was
11   seeking help with sleep. Tr. 74.
12         Plaintiff testified that she has a Serevent inhaler that she uses twice a day for
13   her COPD. Tr. 66. She also uses an Albuterol rescue inhaler as needed. Tr. 66-
14   67. She testified that she smokes anywhere from three quarters of a pack to a pack
15   of cigarettes a day, depending on how much she can afford. Tr. 60, 67.
16         Plaintiff testified that she previously worked at two casinos, and the heaviest
17   thing she ever had to lift in that job was the CO2 tank that she guessed may have
18   weighed 50 pounds. Tr. 83. She also worked in a deli as a barista and testified that
19   the heaviest items she ever had to lift in that job were buckets of water that she
20   guessed may have weighed 25 or 30 pounds. Tr. 83-84. She worked at a ribeye
21   restaurant and testified that the heaviest items she ever had to lift in that job were
22   boxes of soda and she guessed they may have weighed 35 to 40 pounds. Tr. 87.
23         Plaintiff lives in an apartment. Tr. 58. She has never been married and does
24   not have any children. Tr. 58. Plaintiff testified that she has had 10 DUIs, with the
25   last DUI in 2006, and she has not had a driver’s license since that time. Tr. 60, 72.
26   She testified that she likes to read, does the dishes, sweeps the floor, and her
27   boyfriend helps with the laundry because it is too hard for her to take it out of the
28   washer and put it in the dryer. Tr. 62, 82. Plaintiff testified that she and her


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 3
 1   boyfriend attend church, and they also attend AA meetings. Tr. 73-74. Plaintiff
 2   testified that in 2013 she and her boyfriend were living in their vehicle and drove
 3   “up and down the coast” from Olympia, Washington to Mexico. Tr. 76-77.
 4                                STANDARD OF REVIEW
 5         The ALJ is responsible for determining credibility, resolving conflicts in
 6   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
 7   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
 8   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
 9   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
10   only if it is not supported by substantial evidence or if it is based on legal error.
11   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
12   defined as being more than a mere scintilla, but less than a preponderance. Id. at
13   1098. Put another way, substantial evidence is such relevant evidence as a
14   reasonable mind might accept as adequate to support a conclusion. Richardson v.
15   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
16   rational interpretation, the Court may not substitute its judgment for that of the
17   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Soc. Sec. Admin., 169
18   F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the administrative
19   findings, or if conflicting evidence supports a finding of either disability or non-
20   disability, the ALJ’s determination is conclusive. Sprague v. Bowen, 812 F.2d
21   1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision supported by
22   substantial evidence will be set aside if the proper legal standards were not applied
23   in weighing the evidence and making the decision. Brawner v. Secretary of Health
24   and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
25                       SEQUENTIAL EVALUATION PROCESS
26         The Commissioner has established a five-step sequential evaluation process
27   for determining whether a person is disabled. 20 C.F.R. §§ 404.1520(a),
28   416.920(a); Bowen v. Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 4
 1   four, the burden of proof rests upon the claimant to establish a prima facie case of
 2   entitlement to disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is
 3   met once a claimant establishes that a physical or mental impairment prevents the
 4   claimant from engaging in past relevant work. 20 C.F.R. §§ 404.1520(a)(4),
 5   416.920(a)(4). If a claimant cannot perform past relevant work, the ALJ proceeds
 6   to step five, and the burden shifts to the Commissioner to show that the claimant
 7   can perform other jobs present in significant numbers in the national economy.
 8   Batson v. Commissioner of Soc. Sec. Admin., 359 F.3d 1190, 1193-1194 (2004). If
 9   a claimant cannot make an adjustment to other work in the national economy, a
10   finding of “disabled” is made. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).
11                           ADMINISTRATIVE DECISION
12         On April 28, 2017, the ALJ issued a decision finding Plaintiff was not
13   disabled as defined in the Social Security Act.
14         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
15   activity since the amended alleged disability onset date, June 2, 2013. Tr. 17.
16         At step two, the ALJ determined Plaintiff had the following severe
17   impairments: alcohol dependence, cannabis dependence, amphetamine
18   dependence, cocaine abuse, personality disorder with antisocial avoidant features,
19   mood disorder not otherwise specified, posttraumatic stress disorder, major
20   depressive disorder, chronic obstructive pulmonary disease, tobacco abuse, and
21   osteoarthritis/degenerative disc disease of the spine. Tr. 17-18.
22         At step three, the ALJ found Plaintiff did not have an impairment or
23   combination of impairments that meets or medically equals the severity of one of
24   the listed impairments. Tr. 19.
25         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and
26   determined that she could perform light exertion level work with the following
27   limitations: she can lift and/or carry up to 20 pounds occasionally and up to 10
28   pounds frequently; she can stand and/or walk for about six hours in an eight-hour


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 5
 1   workday with normal breaks; she can sit for up to six hours in an eight-hour
 2   workday with normal breaks; she can never climb ladders, ropes, or scaffolds; she
 3   can frequently kneel, crouch, and climb ramps or stairs; she can occasionally
 4   crawl; she can perform jobs that involve occasional exposure to the following as
 5   defined by the Dictionary of Occupational Titles, excess vibration; atmospherics;
 6   and workplace hazards such as the operational control of moving machinery, work
 7   around unprotected heights, and exposure to hazardous machinery. Additionally,
 8   she can perform jobs that involve work that is limited to uncomplicated/routine
 9   tasks and some detailed tasks, as defined by a Reasoning Level no greater than
10   three. Tr. 20.
11         At step four, the ALJ determined Plaintiff was capable of performing past
12   relevant work as a bar waitress, hostess, informal waitress, and fountain server.
13   The ALJ determined that this work did not require the performance of work-related
14   activities precluded by Plaintiff’s residual functional capacity. Tr. 39.
15                                          ISSUES
16         The question presented is whether substantial evidence supports the ALJ’s
17   decision denying benefits and, if so, whether that decision is based on proper legal
18   standards. Plaintiff contends the ALJ erred by failing to conduct a proper step four
19   analysis. ECF No. 14 at 4-14.
20                                      DISCUSSION1
21
22         1
               In Lucia v. S.E.C., 138 S.Ct. 2044 (2018), the Supreme Court recently held
23   that ALJs of the Securities and Exchange Commission are “Officers of the United
24   States” and thus subject to the Appointments Clause. To the extent Lucia applies
25   to Social Security ALJs, the parties have forfeited the issue by failing to raise it in
26   their briefing. See Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161
27   n.2 (9th Cir. 2008) (the Court will not consider matters on appeal that were not
28   specifically addressed in an appellant’s opening brief).


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 6
 1      A.        Step Four
 2           Plaintiff asserts that the ALJ’s step four finding is unsupported by
 3   substantial evidence. A claimant who is found capable of performing her past
 4   relevant work at the fourth step of the sequential evaluation process will be found
 5   not disabled. SSR 82-62. The claimant has the burden of proving he or she can no
 6   longer perform past relevant work. 20 C.F.R. §§ 404.1512(a), 416.912(a),
 7   404.1520(f), 416.920(f); Pinto v. Massanari, 249 F.3d 840, 844 (9th Cir. 2001).
 8           In determining whether the claimant has the RFC to perform past relevant
 9   work, the ALJ must articulate whether the evidence in the record supports: (1) a
10   finding of fact as to the individual’s RFC; (2) a finding of fact as to the physical
11   and mental demands of the past job/occupation; and (3) a finding of fact that the
12   individual’s RFC would permit a return to her past job or occupation. 20 C.F.R. §§
13   404.1520(f), 416.920(f). To make this determination, the ALJ must make the
14   following specific findings of fact: (1) a finding of fact as to the individual’s RFC;
15   (2) a finding of fact as to the physical and mental demands of the past
16   job/occupation; and (3) a finding of fact that the individual’s RFC would permit a
17   return to her past job or occupation. SSR 82-62. The claimant must be able to
18   perform the actual functional demands and job duties of a particular past relevant
19   job or the functional demands and job duties of the occupation as generally
20   required by employers throughout the national economy. Pinto, 249 F.3d at 847.
21   Social Security regulations classify work by physical exertion requirements and
22   skill requirements. 20 C.F.R. §§ 416.967, 416.968.
23           1.      Finding that Plaintiff’s RFC Permits a Return to Past Work
24           First, Plaintiff asserts that the ALJ improperly determined that Plaintiff was
25   capable of returning to her past work because the vocational expert’s testimony
26   failed to support such a finding. ECF No. 14 at 7. Although the burden of proof
27   lies with the claimant at step four, the ALJ still has a duty to make the requisite
28   factual findings to support his conclusion. SSR 82–62; Pinto, 249 F.3d at 844.


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 7
 1         Here, the ALJ determined that Plaintiff has the RFC to perform light
 2   exertional work with several limitations, including the limitation to stand and/or
 3   walk for about six hours in an eight-hour workday with normal breaks. Tr. 20.
 4   Based on the vocational expert’s testimony, the ALJ found Plaintiff capable of
 5   performing her past relevant work as a bar waitress, hostess, informal waitress, and
 6   fountain server, as actually and generally performed. Tr. 39. The ALJ noted in his
 7   decision that the vocational expert testified a person limited to standing and
 8   walking for about six hours, but not strictly limited to six hours in an eight-hour
 9   workday, would be capable of performing Plaintiff’s past work. Tr. 39. For the
10   reasons discussed below, the Court does not agree that this specific finding was
11   made on the record.
12         During the administrative hearing, the ALJ provided the vocational expert,
13   Mr. Thomas Polsin, with a hypothetical that mirrored Plaintiff’s RFC, including
14   the limitation that Plaintiff was only able to “stand/walk about six hours” in an
15   eight-hour workday with normal breaks. Tr. 89. The ALJ asked the vocational
16   expert if a person with Plaintiff’s RFC could perform any of Plaintiff’s past work,
17   and the vocational expert responded that such an individual should be able to
18   perform the duties required of Plaintiff’s past work as a bar waitress, a hostess, an
19   informal waitress, and a fountain server. Tr. 90. When asked if an individual
20   could perform these jobs if limited to standing for four hours a day, the vocational
21   expert testified “these jobs do require someone to be on his or her feet for the bulk
22   of an eight-hour work shift.” Tr. 91.
23         Plaintiff’s counsel then questioned the vocational expert and asked, in his
24   experience, how many waitress positions actually exist in the economy where an
25   individual is allowed to be seated for two hours out of their eight-hour shift. Tr.
26   93. The vocational expert replied that there were not many such jobs, and stated,
27   “If I misunderstood the hypothetical, I – I thought the Judge said at least six hours.
28


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 8
 1   If we are limited to six hours and that is firm, then all of the past work would be
 2   eliminated.” Tr. 94. The vocational expert further testified,
 3
 4         “[I]f we are firm about six hours as a practical matter, standing and
           walking, that person could not effectively do that job. But as I
 5         understand the hypothetical, generally speaking, in these proceedings
 6         that – and – and if I misunderstood, I apologize, but standing and
           walking at least six hours out of an eight-hour shift that is consistent
 7         with light work, typically as long as the person is not firmly limited to
 8         six hours only of standing and walking. And that is known as a
           practical matter and that is based on my experience.”
 9
10   Tr. 95.
11         The ALJ sought additional clarification by asking, “So if the hypothetical
12   says stand/walk with normal breaks for a total of about six hours in an eight-hour
13   workday, sit with normal breaks for a total of more than six hours on a sustained
14   basis in an eight-hour workday, does that fit the definition of performing these
15   jobs?” Tr. 95. The vocational expert sought further clarification, asking, “…but
16   can stand and walk six hours?” The ALJ responded, “Well – or six hours or more
17   or about six hours,” to which the vocational expert responded, “Six hours, well
18   certainly that would fall within the definition of light work, and it would not
19   eliminate the jobs that I noted.” Tr. 95-96. The ALJ continued his questioning on
20   this subject by asking the vocational expert, “[I]f the person was actually limited to
21   standing no more than six hours per day, then the light work would be eliminated
22   because the jobs generally, as performed, require more than six hours per day in
23   the eight-hour workday?” Tr. 97. The vocational expert confirmed, stating, “That
24   is correct. Those particular jobs would be eliminated.” Tr. 97.
25             Plaintiff’s counsel then asked the vocational expert, “So if a medical doctor
26   had opined that [Plaintiff] was limited to standing and walking about six hours in
27   an eight-hour workday, you would say that she would not be able to return to any
28


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 9
 1   of her past relevant work.” Tr. 97. The vocational expert responded, “Well that’s
 2   a little bit vague, Counselor. I mean, I – I would have to go to that doctor and find
 3   out, okay, what exactly are you saying, because if – if it is – if that’s it, if six hours
 4   is it, yes, those jobs would be eliminated, but that’s a little bit too vague to – to
 5   make it – take it for her to stand on, but on that basis, yes, likely eliminated.” Tr.
 6   97-98.
 7         Plaintiff argues that because the ALJ’s RFC findings do not specify that
 8   Plaintiff is capable of standing and/or walking for more than six hours, the
 9   vocational expert’s testimony does not support an ability to perform her past
10   relevant work, and therefore the ALJ’s step four finding is unsupported by
11   substantial evidence. ECF No. 14 at 7. Defendant argues that the vocational
12   expert testified a person limited to standing and walking for about six hours in an
13   eight-hour workday, but not strictly limited to standing and walking for only six
14   hours, would be capable of performing Plaintiff’s past work. ECF No. 15 at 17
15   (citing Tr. 39-40, 88-90, 94-97). Defendant contends that because the hypothetical
16   the ALJ posed to the vocational expert contained all of the limitations that the ALJ
17   found credible and supported by substantial evidence in the record, it was proper
18   for the ALJ to rely on the vocational expert’s response. ECF No. 15 at 15 (citing
19   Bayliss v. Barnhart, 427 F.3d 1211, 1217-18 (9th Cir. 2005)).
20         While the Court agrees with Defendant that the ALJ’s hypothetical to the
21   vocational expert contained all of the limitations that the ALJ found credible and
22   supported, the vocational expert’s testimony was not clear as to whether an
23   individual limited to standing and walking for about six hours would be capable of
24   performing Plaintiff’s past work. Despite several pages of the hearing transcript
25   devoted to an attempt to clarify this specific issue, it does not appear to the Court
26   that the issue as to whether an individual limited to standing and walking for
27   “about six hours” could perform Plaintiff’s past work was sufficiently resolved.
28   While the ALJ clearly testified that a claimant able to stand and walk for six hours


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 10
 1   or more would be capable of performing Plaintiff’s past work, and that a claimant
 2   strictly limited to standing and walking for six hours would not, the vocational
 3   expert did not specifically state that a claimant limited to standing and walking for
 4   “about six hours” would be capable of performing Plaintiff’s past work. Tr. 95-97.
 5   During the vocational expert’s testimony, the ALJ asked “six hours or more or
 6   about six hours,” to which the vocational expert responded, “…it would not
 7   eliminate the jobs that I noted.” Tr. 95-96. However, it was not clear whether the
 8   vocational expert was responding to the ALJ’s question about a limitation to both
 9   “six hours or more” and “about six hours,” or simply responding to a limitation of
10   “six hours or more.” Upon further clarification, Plaintiff’s counsel specifically
11   asked the vocational expert for a response as to a limitation of “about six hours,”
12   and the vocational expert responded that it was “a little bit vague.” Tr. 97-98.
13   This is an important distinction, as the ALJ’s RFC only specifies that Plaintiff “can
14   stand and/or walk for about six hours in an eight-hour workday with normal
15   breaks.” Tr. 20.
16         The ALJ has the burden of making findings that accurately reflect whether
17   Plaintiff can perform her past relevant work. Pinto, 249 F.3d at 844-45.
18   According to the facts before this Court, it is not clear whether Plaintiff’s physical
19   restrictions prevent her from continuing her past work as actually or generally
20   performed. Thus, the ALJ’s conclusion regarding jobs Plaintiff could perform and
21   the ultimate non-disability finding were not supported by substantial evidence.
22         An error is harmless “where it is inconsequential to the [ALJ’s] ultimate
23   nondisability determination.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir.
24   2012) (quotation and citation omitted). Here, based on a finding that Plaintiff’s
25   RFC permits a return to her past work, the ALJ determined that Plaintiff was not
26   disabled and thus, did not proceed to a step five analysis where the burden shifts to
27   the Commissioner to show that Plaintiff can perform other jobs present in
28   significant numbers in the national economy. The ALJ’s error is consequential.


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 11
 1          2.     Finding as to Physical/Mental Demands of Plaintiff’s Past Work
 2         Plaintiff argues that legal error occurred because the ALJ’s decision lacks
 3   the required functional assessment for her past work. ECF No. 14 at 8 (citing
 4   Sivilay v. Apfel, 143 F.3d 1298 (9th Cir. 1998)). Defendant argues that the
 5   evidence demonstrated that the ALJ formulated an extensive RFC assessment and
 6   compared that assessment with the requirements of Plaintiff’s past work. ECF No.
 7   15 at 17 (citing Tr. 20, 39-40, 87-97).
 8         At the second phase of the step four analysis, the ALJ must make findings
 9   regarding the physical and mental demands of the claimant’s past relevant work.
10   SSR 82-62. To make the necessary findings, the ALJ must obtain adequate
11   “factual information about those work demands which have a bearing on the
12   medically established limitations.” Id.
13         This matter must be remanded for additional proceedings because the ALJ’s
14   conclusion regarding past jobs Plaintiff could perform and the ultimate non-
15   disability finding were not supported by substantial evidence. See supra.
16   Accordingly, on remand, the ALJ shall also perform the required findings of fact as
17   to the physical and mental demands of Plaintiff’s past jobs. SSR 82-62.
18          3.     Finding as to Plaintiff’s RFC
19         Plaintiff also argues that the ALJ’s RFC was unsupported by substantial
20   evidence because it was based upon the findings of the nonexamining state agency
21   physician and some speculative comments about the evidence. ECF No. 14 at 9.
22         At step four of the sequential evaluation, the ALJ must determine the
23   claimant’s RFC. 20 C.F.R. § 416.920(a)(4)(iv). “[T]he ALJ is responsible for
24   translating and incorporating clinical findings into a succinct RFC.” Rounds v.
25   Comm’r Soc. Sec. Admin., 807 F.3d 996, 1006 (9th Cir. 2015). “[A]n ALJ’s
26   assessment of a claimant adequately captures restrictions related to concentration,
27   persistence, or pace where the assessment is consistent with restrictions identified
28   in the medical testimony.” Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th



     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 12
 1   Cir. 2008). To the extent the evidence could be interpreted differently, it is the role
 2   of the ALJ to resolve conflicts and ambiguity in the evidence. Morgan, 169 F.3d
 3   at 599-600.
 4         This matter must be remanded for additional proceedings because the ALJ’s
 5   conclusion regarding past jobs Plaintiff could perform and the ultimate non-
 6   disability finding were not supported by substantial evidence. See supra.
 7   Accordingly, on remand, the ALJ shall also reassess Plaintiff’s RFC, and, if
 8   necessary, obtain supplemental testimony from a medical expert with the
 9   opportunity to review Plaintiff’s entire medical record, including any additional or
10   supplemental evidence relevant to Plaintiff’s claim for disability benefits.
11                                      CONCLUSION
12         The ALJ’s determination at step four that Plaintiff is capable of performing
13   her past work is not supported by substantial evidence and must be reevaluated.
14   On remand, the ALJ shall perform a renewed step four analysis and reevaluate
15   Plaintiff’s RFC, reassessing the medical and other source opinions, and all other
16   medical evidence of record relevant to Plaintiff’s claim for disability benefits. If
17   necessary, the ALJ shall obtain supplemental testimony from a medical expert with
18   the opportunity to review Plaintiff’s entire medical record, including any additional
19   or supplemental evidence relevant to Plaintiff’s claim for disability benefits. The
20   ALJ shall also perform the required findings of fact as to the physical and mental
21   demands of Plaintiff’s past jobs. If necessary, the ALJ shall obtain supplemental
22   testimony from a vocational expert and take into consideration any other evidence
23   or testimony relevant to Plaintiff’s disability claim.
24         Accordingly, IT IS HEREBY ORDERED:
25         1.      Plaintiff’s Motion for Summary Judgment, ECF No. 14, is
26   GRANTED IN PART.
27         2.      Defendant’s Motion for Summary Judgment, ECF No. 15, is
28   DENIED.


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 13
 1         3.    The matter is REMANDED to the Commissioner for additional
 2   proceedings consistent with this Order.
 3         4.    An application for attorney fees may be filed by separate motion.
 4         The District Court Executive is directed to file this Order and provide a copy
 5   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff and
 6   the file shall be CLOSED.
 7         IT IS SO ORDERED.
 8         DATED April 22, 2019.
 9
10                               _____________________________________
                                           JOHN T. RODGERS
11                                UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 14
